—Appeal from a decision of the Workers’ Compensation Board, filed December 30, 1976. Claimant sustained a compensable accident and the sole issue on this appeal is the propriety of an award of reduced earnings in light of claimant’s ultimate return to lower paying employment. The board has determined that there was medical testimony to support a finding that claimant’s change of jobs resulting in reduced earnings was necessitated by his prior compensable injury. Since substantial evidence supports the determination, it should be affirmed (see Matter of Calogero v State Ins. Fund, 53 AD2d 726). Decision affirmed, with costs to the Workers’ Compensation Board against the employer and its insurance carrier. Greenblott, J. P., Sweeney, Kane, Larkin and Herlihy, JJ., concur.